



Exhibit 10.38






At its January 17, 2019 meeting, the Board of Directors of Marsh & McLennan
Companies, Inc. authorized and approved an amendment to the Marsh & McLennan
Companies, Inc. 2011 Incentive and Stock Award Plan to add the following plan
provision:
Section 6(a)(i) Minimum Vesting Requirements. Notwithstanding any other
provision of the Plan to the contrary, no portion of an Award granted under the
Plan shall vest earlier than the first anniversary of the date the Award is
granted, excluding, for this purpose, any Substitute Awards; provided, that, the
Committee may grant equity-based Awards without regard to the foregoing minimum
vesting requirement with respect to a maximum of five percent (5%) of the
available share reserve authorized for issuance under the Plan pursuant to
Section 5(a) (subject to adjustment under Section 5(d)); and, provided further,
for the avoidance of doubt, that the foregoing restriction does not apply to the
Committee’s discretion to provide for accelerated exercisability or vesting of
any Award, including in cases of retirement, termination other than for cause,
death, disability or a Change in Control, in the terms of the Award or
otherwise.



